Exhibit 10.2


AMENDMENT TO PROPERTY MANAGEMENT SERVICES AGREEMENT

THIS AMENDMENT TO PROPERTY MANAGEMENT SERVICES AGREEMENT (this “Amendment”),
dated as of December 7, 2018 (the “Amendment Date”), by and between MAIN STREET
RENEWAL LLC (“Manager”), and HOME SFR BORROWER, LLC (including its assignees,
“Owner”).
W I T N E S S E T H:
WHEREAS, Owner is engaged, directly and indirectly through one or more
subsidiaries, in the business of owning and operating certain single-family
residential properties with the intent to lease, hold, and sell such properties
(each a “Property” and collectively, the “Properties”);
WHEREAS, the Owner and the Manager entered into that certain Property Management
Services Agreement, dated as of September 30, 2016 (the “Existing Agreement” and
as amended by this Amendment, the “Agreement”);
WHEREAS, Owner financed the Properties pursuant to that certain Amended and
Restated Loan Agreement, dated as of October 7, 2016 (the “Existing Loan
Agreement”), by and between Owner and MSR Lender, LLC, as lender (together with
its successors and assigns, the “Existing Lender”) ;
WHEREAS, Manager entered into an Assignment of Management Agreement and
Subordination of Management Fees, (a “Subordination Agreement”) with Existing
Lender;
WHEREAS, Owner has informed Manager that Owner intends to refinance the
Properties pursuant to that certain Loan Agreement, dated as of December 7,
2018, by and among Morgan Stanley Bank, N.A. and the other lenders from time to
time party hereto, Morgan Stanley Mortgage Capital Holdings LLC, as
administrative agent and Wells Fargo Bank, N.A., as paying agent and calculation
agent (the “New Loan Agreement”);
WHEREAS; Owner has requested that Manager (i) continue to provide to Owner
property management services with respect to the Properties during the
Transition Period (as defined in this Amendment) and (ii) provide certain
transition property management services with respect to the Properties in
connection with the transfer of property management services with respect to the
Properties to HavenBrook Homes, LLC (the “Successor Property Manager”); and
WHEREAS, the parties to the Existing Agreement desire to make amendments to
certain provisions of the Existing Agreement;
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:





--------------------------------------------------------------------------------




1.Definitions.
(a)    Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Agreement.
(b)    Effective as of the Amendment Effective Date, the Existing Agreement
shall be amended to incorporate the following definitions:
“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, the State of Texas or the place of
business of the Administrative Agent, the Paying Agent or the financial
institution that maintains the Cash Management Account for or on behalf of the
Administrative Agent or any Reserve Funds or the Federal Reserve Bank of New
York is not open for business.
2.    Amendment Effective Date. Except with respect to Owner’s obligation to pay
the Transition Fee, this Amendment shall be effective on the date (“Amendment
Effective Date”) that Owner provides written notice to Manager that the loan to
be provided to Owner pursuant to the New Loan Agreement has closed and evidence
that the Subordination Agreement has been terminated.
3.    Amendments to Existing Agreement.
(a)    The second “WHEREAS” clause of the Existing Agreement is hereby amended
and restated as follows:
WHEREAS, Owner desires that Manager provide Owner with the Services (as defined
in this Agreement);
(b)    The third “WHEREAS” clause of the Existing Agreement is hereby amended
and restated as follows:
WHEREAS, Owner (i) financed the Properties pursuant to that certain Amended and
Restated Loan Agreement, dated as of October 7, 2016, by and between Owner and
MSR Lender LLC (together with its successors and assigns “Existing Lender”) (the
“Existing Loan Agreement”) and (ii) refinanced the Properties pursuant to that
certain Loan Agreement, dated as of December 7, 2018 (the “New Loan Agreement
Effective Date”), by and among Morgan Stanley Bank, N.A. and the other lenders
from time to time party hereto, Morgan Stanley Mortgage Capital Holdings LLC, as
administrative agent and Wells Fargo Bank, N.A., as paying agent and calculation
agent (as such agreement is in effect as of the New Loan Agreement Effective
Date, the “New Loan Agreement”; (A) capitalized terms not otherwise defined
herein are used (1) until the New Loan Agreement Effective Date, as defined in
the Existing Loan Agreement and


2

--------------------------------------------------------------------------------




(2) from and after the New Loan Agreement Effective Date, as defined in the New
Loan Agreement and (B) “Loan Agreement” shall mean, until the New Loan Agreement
Effective Date, the Existing Loan Agreement and from and after the New Loan
Agreement Effective Date, the New Loan Agreement);
(c)    Section 6(a) of the Existing Agreement is hereby amended and restated as
follows:
(a)    The term of this Agreement (the “Term”) shall commence on the Effective
Date, and shall expire on the last day of the Transition Period (as defined in
Transition Services Annex to this Agreement).
(d)    Section 6(d) of the Existing Agreement is here by amended and restated as
follows:
(d)    [Reserved].
(e)    The first sentence of Section 8(a) of the Existing Agreement is hereby
amended and restated as follows:
Manager shall provide the services as specified in this Agreement (such
services, excluding the Transition Services, the “Property Management Services”
and, including the Transition Services, the “Services”).
(f)    The last sentence of Section 8(i) of the Existing Agreement is hereby
deleted.
(g)    A new Section 8(m) is hereby added to the Existing Agreement as follows:
(m)    Manager shall provide the Transition Services as defined and as set forth
in the Transition Services Annex attached to this Agreement, which Transition
Services Annex is hereby incorporated into the Agreement.
(h)    Section 28 of the Existing Agreement is hereby amended and restated as
follows:
28.    Employee Non-Solicitation. During the Transition Period and for a period
of twelve (12) months after the end of the Term, Owner shall not, and shall
cause Successor Property Manager and its other affiliates to not, directly or
indirectly (whether on its own behalf or on behalf of any third party); (i)
solicit for employment or engagement or employ or engage any person who is or
was at any time during the Transition Period an employee of Manager or its
affiliates or (ii) induce, influence, entice or encourage (or attempt to induce,
influence, entice or encourage) any such person to terminate or change the terms
of his or her employment or engagement with Manager or any of its affiliates;
provided, that Manager agrees that the employment of any individual covered by
the provisions of this Section 28


3

--------------------------------------------------------------------------------




shall not violate this Section 28 if such individual responded to a job-posting
or job or employment advertisement available to the public generally.
(i)    Section 33 of the Existing Agreement is hereby amended and restated as
follows:
33.    Compensation and other Fees to Manager. Owner agrees to pay to Manager
the following fees: (a) a fee (the “Monthly Management Fee”) consisting of (i)
an amount computed and payable monthly in arrears in an amount equal to 6.75% of
gross Rents collected with respect to the Properties for such calendar month;
provided, that for purposes of determining gross Rents collected, collections of
Advance Rent shall be allocated to the applicable calendar month set forth in
the applicable Advance Rent Disbursement Schedule; provided, further, that if
the last day of the Term is not the last day of a calendar month, Owner shall
pay Manager a fee, with respect to the period beginning on the first day of the
month in which the Term ends and ending on the last day of the Term (the “Final
Service Period”), equal to 6.75% of gross Rents collected with respect to the
Properties subject to this Agreement during the Final Service Period (net of any
such Rents constituting Advance Rent) multiplied by a fraction the numerator of
which is the number of days comprising the Final Service Period and the
denominator of which is the number of days in the calendar month in which the
Final Service Period occurs and (ii) the amounts set forth in a mutually agreed
fee letter in effect between Owner and Manager from time to time for the related
service provided, (b) on the dates set forth in the Transition Services Annex,
the Transition Fee set forth in the Transition Services Annex. Manager
acknowledges that all Property Management Services (including maintenance of the
Properties) are part of Manager’s obligations under this Agreement, and the
Monthly Management Fee includes Manager’s full compensation for all Property
Management Services. It is understood and agreed that the Monthly Management Fee
shall not be reduced by the expenses of Owner under Section 32. Manager shall
not be entitled to any other fees or compensation except for the Monthly
Management Fee. The fees payable to Manager are full compensation, and any fees
payable to the Third-Party Management Companies or Manager Subsidiaries in
excess of the fees provided under this Section 33 shall be payable at Manager’s
sole cost and expense. Except to the extent provided for in this Agreement,
Owner shall not be obligated to pay to the Manager any transition or termination
costs or expenses, termination fees, or their equivalent in connection with the
transfer of a Property or the termination of this Agreement.
(j)    The Transition Services Annex to this Amendment is hereby added to the
Existing Agreement as the Transition Services Annex to the Agreement.


4

--------------------------------------------------------------------------------




4.    Representations and Warranties. (a) Manager represents and warrants as
follows:
(i)    Manager has taken all necessary actions to authorize the execution,
delivery and performance of this Amendment, and has all requisite power and
authority and all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged.
(ii)    This Amendment constitutes the legal, valid and binding obligation of
Manager, enforceable against Manager in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the rights of creditors generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
(iii)    As of the date of this Amendment, each of the representations and
warranties contained in Section 7(b)(i) through and including Section 7(b)(v) of
the Existing Agreement are accurate, true and correct in all material respects.
(b) Owner represents and warrants as follows:
(i)    Owner has taken all necessary actions to authorize the execution,
delivery and performance of this Amendment, and has all requisite power and
authority and all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged.
(ii)    This Amendment constitutes the legal, valid and binding obligation of
Owner, enforceable against Owner in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the rights of creditors generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
(iii)    Prior to the execution and delivery of this Amendment on the Amendment
Date, Owner delivered to Manager a true, correct and complete copy of the New
Loan Agreement that is effective on the New Loan Agreement Effective Date.
(iv)    The “Rent Deposit Account,” “Cash Management Account” and the “Security
Deposit Account” under the New Loan Agreement are the same bank accounts with
the corresponding name under the Existing Loan Agreement.
5.    Miscellaneous.
(a)    Continued Effectiveness of the Agreement. The Agreement, as amended by
this Amendment is and shall continue to be, in full force and effect and is
hereby ratified and confirmed by Owner and Manager in all respects.
(b)    Public Disclosure. Owner (or its affiliate) is required to publicly
disclose all material terms of this Amendment by December 13, 2018, to which
disclosure Manager


5

--------------------------------------------------------------------------------




agrees. Owner shall, at least 12 hours prior to such disclosure, deliver a copy
of the proposed public disclosure to Manager for its review.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
(d)    Headings. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.
(e)    GOVERNING LAW. THIS AMENDMENT WAS NEGOTIATED IN THE STATE OF NEW YORK,
AND MADE BY OWNER AND MANAGER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (PURSUANT TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AMENDMENT.
(f)    WAIVER OF JURY TRIAL. OWNER AND MANAGER AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS AMENDMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY THE BORROWER AND EACH PARTY HERETO AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.
[Signature Pages Follow]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.                    




OWNER:


HOME SFR BORROWER, LLC


By:
/s/ Stephen H. Gray
Name:
Stephen H. Gray
Title:
Vice President





MANAGER:


MAIN STREET RENEWAL LLC


By:
/s/ Richard Magel
Name:
Richard Magel
Title:
Executive Vice President





Signature Page to Amendment to Property Management Services Agreement